Citation Nr: 0302806	
Decision Date: 02/13/03    Archive Date: 02/24/03

DOCKET NO.  02-08 287	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Atlanta, Georgia




THE ISSUE

Entitlement to a rating higher than 50 percent for the 
service-connected psychoneurotic reactive depression.  




REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Service








ATTORNEY FOR THE BOARD

Mary C. Suffoletta, Associate Counsel 



INTRODUCTION

The veteran had active service from May 1942 until November 
1945.  

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from a February 2001 decision of the RO.  



FINDING OF FACT

The service-connected psychoneurotic reactive depression has 
been manifested by symptoms of intermittent hallucinations, 
irritability and significant depression that more nearly 
approximate a disability picture consistent with that of 
total social and occupational impairment.  



CONCLUSION OF LAW

The criteria for the assignment of a 100 percent rating for 
the service-connected psychoneurotic reactive depression are 
met.  38 U.S.C.A. §§ 1155, 5107, 7104 (West 1991 & Supp. 
2002); 38 C.F.R. §§ 4.7, 4.130 including Diagnostic Code 9434 
(2002).  




REASONS AND BASES FOR FINDING AND CONCLUSION


I.  VA's Duty to Assist and Provide Notice

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  

This law redefines the obligations of VA with respect to the 
duty to assist and includes an enhanced duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  

This law also eliminates the concept of a well-grounded claim 
and supersedes the decision of the United States Court of 
Appeals for Veterans Claims in Morton v. West, 12 Vet. App. 
477 (1999), withdrawn sub nom. Morton v. Gober, No. 96-1517 
(U.S. Vet. App. Nov. 6, 2000) (per curiam order), which had 
held that VA cannot assist in the development of a claim that 
is not well grounded.  

This change in the law is applicable to all claims filed on 
or after the date of enactment of the VCAA, or filed before 
the date of enactment and not yet final as of that date.  
VCAA, Pub. L. No. 106-475, § 7, subpart (a), 114 Stat. 2096, 
2099-2100 (2000).  See also Karnas v. Derwinski, 1 Vet. App. 
308 (1991).

To implement the provisions of the law, VA promulgated 
regulations published at 66 Fed. Reg. 45,620 (Aug. 29, 2001) 
(to be codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a)).  The implementing regulations are meant to define 
terms used in the Act, and provide guidance for carrying out 
the requirements of the Act.  

The regulations, with the exception of development in the 
case of attempts to reopen finally denied claims made after 
August 21, 2001, are not meant to bestow any new rights.  66 
Fed. Reg. 45,629 (Aug. 29, 2001).  

Thus, the veteran is not prejudiced by the Board's initial 
application of the regulations to his claim.  

In this case the veteran's application appears to be 
complete.  He has been informed of the information necessary 
to substantiate his claim via the Statement of the Case.  
There does not appear to be any relevant evidence that has 
not been associated with the claims folder.  

The veteran has been informed of the VA's duty to assist 
claimants for VA benefits, and has been notified of what he 
should do and what VA would do to obtain additional evidence.  

The record contains sufficient information to decide the 
claim.  Although the veteran has been physically unable to 
travel to a VA facility for examination, there is of record a 
report of a neurocognitive consultation conducted by Todd S. 
Smith, Psy. D., a licensed psychologist and 
neuropsychologist.  

The report, in the Board's opinion, includes sufficient 
clinical details to evaluate the severity of the service-
connected disability.  Accordingly, given the favorable 
action hereinbelow, the Board finds that all relevant 
evidence has been obtained with regard to the veteran's 
claim.  


II.  Evaluation of the Service-Connected Psychoneurotic 
Reactive Depression

A.  Factual Background

A careful review of service medical records shows that the 
veteran was diagnosed with psychoneurosis, anxiety, in 
service.  A Report of Medical Survey in 1945 recommended that 
the veteran be discharged from service.  

In a 1946 rating decision, the RO granted service connection 
for psychoneurotic reactive depression and assigned a 30 
percent rating, effective from the day following the date of 
discharge in November 1945.  

In a 1950 rating decision, the RO assigned an increased 
evaluation for the service-connected psychoneurotic reactive 
depression from 30 percent to 50 percent, effective in 
December 1949.  

In a 1986 decision, the Board denied the veteran's claim for 
an evaluation higher than 50 percent for the service-
connected psychoneurotic reactive depression.  Since then, 
his disability rating has remained at 50 percent.  

The records dated in June 1990 show that the veteran 
presented with continuing weakness and an inability or lack 
of desire to do anything.  He did not walk or do any kind of 
exercise on a regular basis.  The assessment was that of 
persistent depression.  

The VA progress notes dated in July 1999 show an assessment 
of major depression.  

A medical statement dated in August 2000 from the veteran's 
treating physician reflects that the veteran was undergoing 
treatment for hypertension, Parkinson's disease, diabetes 
mellitus and cerebral vascular accident; and that due to the 
veteran's medical conditions, it was unwise for him to travel 
to the VA clinic for medical care.  

The records reflect that the veteran underwent a 
neuropsychological evaluation in June 2001 by a licensed 
psychologist in Albany, Georgia.  The veteran had no specific 
complaints.  His wife reported that the veteran needed 24-
hour care and assistance with bathing and bathroom 
activities.  She reported that the veteran became upset on 
occasion and awoke at night from dreams.  She also reported 
that the veteran preferred to remain in the bedroom, and that 
he did not like to go anywhere or socialize with anyone.  The 
veteran was unable to adapt to any kind of stress or change 
in routine.  

Upon examination, the veteran ambulated in a wheelchair and 
was socially appropriate.  He was judged to be an unreliable 
historian, as he could not recall many facts from the past.  
His orientation to the day of the week and date was impaired, 
although he did recall accurately the month.  His attention 
was adequate for a brief cognitive screen, but his 
performance was somewhat variable on tasks requiring 
sustained attention or working memory ability.  

The veteran spoke in a relatively coherent and understandable 
manner, and no gross disturbance with respect to thought was 
observed.  Neither hallucinations nor delusions were 
reported.  The veteran exhibited some mild agitation when 
asked to perform different cognitive tests.  

Mild to moderately impaired abilities were observed on a 
visuo-motor task.  The veteran demonstrated significant 
impairment in relation to producing dimensional designs with 
squares and copying relatively simple figures.  

The veteran demonstrated functional ability, and an absence 
of significant impairment in answering simple mental 
calculations, though he was unable to answer accurately 31 
minus 8.  The examiner noted that this impairment was likely 
secondary to decreased working memory or mental control 
ability.  

The veteran also demonstrated an ability to carry out simple 
one to three step commands, but more complex commands were 
impaired.  The veteran's ability to attend to simple tasks 
was generally intact; however, cognitive slippage or loss of 
mental control was observed on more difficult tasks.  The 
veteran displayed moderate memory impairment for the recall 
of four words, which he was instructed to remember and recall 
after a relatively brief delay.  

Testing results on the "Geriatric Depression Scale" 
suggested minimal subjective depression.  Completion of the 
"Cornell Rating Scale for Depression in Dementia" suggested 
significant depression.  A GAF (Global Assessment of 
Functioning) score of 35 was assigned, indicative of serious 
impairment in social and occupational functioning.  American 
Psychiatric Association: DIAGNOSTIC AND STATISTICAL MANUAL OF 
MENTAL DISORDERS, 4th ed. (1994) (DSM-IV).

The diagnoses on Axis I were those of dementia, secondary to 
a combination of Meningioma resection and cerebral vascular 
accident; pre-existing major depression, recurrent; and rule 
out pre-existing post-traumatic stress disorder (PTSD), with 
break through symptoms reported at this time.  

The most significant medical events appeared to be the 
surgery involving a resection of a large frontal lobe 
meningioma in 1994 and a pontine cerebral vascular accident 
in February 2000.  The examiner commented that the veteran's 
medical problems likely contributed to further depression or 
a decrease in goal directed or planned activity.  

A medical statement received in January 2002 by the veteran's 
treating physician of 15 years reflects that the veteran had 
long-standing problems with depression and took medications 
to treat depression from at least 1993.  The treating 
physician also indicated that the veteran had problems with 
recurring hallucinations and dreams of war time events, 
which, in his opinion, might have been a significant part and 
contributed to the depression.  


B.  Legal Analysis

In general, disability evaluations are assigned by applying a 
schedule of ratings (rating schedule) which represent, as far 
as can practicably be determined, the average impairment of 
earning capacity.  38 U.S.C.A. § 1155.  

Although the regulations require that, in evaluating a given 
disability, that disability be viewed in relation to its 
whole recorded history, 38 C.F.R. § 4.41, where entitlement 
to compensation has already been established, and an increase 
in the disability rating is at issue, it is the present level 
of disability which is of primary concern.  Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2002).  

Under the general rating formula for the evaluation of mental 
disorders, 38 C.F.R. § 4.130, Diagnostic Code 9434, major 
depressive disorder is rated as follows:

Total occupational and social impairment, due to such 
symptoms as:  gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relatives, own occupation, or own name.-100 
percent

Occupational and social impairment, with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a work-like setting); inability to establish and 
maintain effective relationships.-70 percent

Occupational and social impairment with reduced reliability 
and productivity due to such symptoms as:  flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.-50 percent

In this case, the evidence shows that the veteran has been 
persistently depressed and has taken medications for 
treatment for several years.  The recent medical evidence 
reflects that the veteran is still troubled with recurring 
hallucinations, despite taking medication, and that his other 
medical problems may have worsened his depression.  The 
veteran also experiences severe social isolation.  

The veteran becomes irritable at times and lacks motivation 
to do most activities.  He also requires assistance with 
personal appearance and hygiene.  In light of the GAF score 
assigned and the social isolation, the Board finds that the 
evidence reflects a disability picture that more nearly 
approximates that of total occupational and social impairment 
under the applicable rating criteria.  

Thus, the Board finds that the veteran's service-connected 
psychoneurotic reactive depression currently meets the 
criteria for the assignment of a 100 percent rating.  



ORDER

A 100 percent rating for the service-connected psychoneurotic 
reactive depression is granted, subject to the regulations 
applicable to the payment of VA monetary awards.  



REMAND

In a May 2000 rating decision, the RO denied the veteran's 
claim of service connection for cerebral vascular accident, 
as secondary to the service-connected psychoneurotic reactive 
depression, on the basis that the claim was not well 
grounded.  

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA).  This Act 
eliminated the well groundedness requirement for claims of 
service connection, and provided for the re-adjudication of 
claims denied on the basis of well groundedness between 
July 1999 and November 2000.  VCAA, Pub. L. No. 106-475, 
§ 7(b), 114 Stat. 2096, 2099-2100 (2000).  

In a February 2001 rating decision, the RO readjudicated the 
veteran's claim for service connection for a cerebral 
vascular accident and then denied the claim.  

In correspondence dated in June 2001, the veteran disagreed 
with that determination, thereby placing this issue in 
appellate status.  38 C.F.R. §§ 20.200, 20.201 (2002).  A 
review of the record does not show that this issue has been 
made the subject of a statement of the case, and it should 
be.  Manlincon v. West, 12 Vet. App. 238 (1999); Godfrey v. 
Brown, 7 Vet. App. 398 (1995).  

The Board may not address this issue until the veteran has 
been sent a statement of the case.  38 C.F.R. § 20.200; 
Smallwood v. Brown, 10 Vet. App. 93, 97 (1997).

In view of the above, the case is REMANDED to the RO for the 
following actions:

1.  The RO should ensure that the new 
notification requirements and development 
procedures contained in 38 U.S.C.A. 
§§ 5102, 5103, 5103A, and 5107 are fully 
complied with and satisfied.  

2.  The RO should take appropriate action 
to send the veteran and his 
representative a Statement of the Case as 
to the issue of service connection for a 
cerebral vascular accident, as secondary 
to the service-connected psychoneurotic 
reactive depression.  The veteran should 
be advised that he must submit a VA Form 
9 or Substantive Appeal within 60 days in 
order to obtain appellate consideration 
of this issue.  

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  

The veteran need take no further action unless notified 
otherwise, but may furnish additional evidence and argument 
while the case is in remand status.  Quarles v. Derwinski, 
3 Vet. App. 129, 141 (1992); Booth v. Brown, 8 Vet. App. 109 
(1995); see also Kutscherousky v. West, 12 Vet. App. 369 
(1999).  The Board intimates no opinion as to the ultimate 
outcome of this case.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2002) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.  


		
	STEPHEN L. WILKINS 
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 



